18-11094-scc   Doc 181-1   Filed 03/28/19 Entered 03/28/19 17:46:27   Exhibit A
                                    Pg 1 of 62




                           Exhibit A
18-11094-scc    Doc 181-1   Filed 03/28/19 Entered 03/28/19 17:46:27     Exhibit A
                                     Pg 2 of 62




               IN THE HIGH COURT OF THE REPUBLIC OF SINGAPORE


                                   [2019] SGHC 35

      Originating Summons No 126 of 2018
      (Summons Nos 2473, 2960 and 4396 of 2018)

                                       Between

                         (1)   Oro Negro Drilling Pte. Ltd.
                         (2)   Oro Negro Decus Pte. Ltd.
                         (3)   Oro Negro Fortius Pte. Ltd.
                         (4)   Oro Negro Impetus Pte. Ltd.
                         (5)   Oro Negro Laurus Pte. Ltd.
                         (6)   Oro Negro Primus Pte. Ltd.
                                                                ... Plaintiffs
                                         And

                         (1) Integradora De Servicios
                             Petroleros Oro Negro, S.A.P.I.
                             De C.V.
                         (2) Alonso Del Val Echeverria
                         (3) Gonzalo Gil White
                                                              ... Defendants
                                         And

                               Jesus Angel Guerra Mendez
                                                               ... Non-party




                        GROUNDS OF DECISION



      [Civil Procedure] — [Injunctions]
      [Civil Procedure] — [Appeals] — [Leave]
18-11094-scc   Doc 181-1     Filed 03/28/19 Entered 03/28/19 17:46:27   Exhibit A
                                      Pg 3 of 62




                               TABLE OF CONTENTS

      INTRODUCTION                                                        1

      THE FACTS                                                           3

        THE PARTIES                                                       3

      THE THREE APPLICATIONS                                            16

        THE ORIGINATING SUMMONS                                          16

        THE INJUNCTION APPLICATION                                       18

        THE SETTING ASIDE APPLICATION                                    21

        THE ARGUMENTS                                                    39
          The defendants' submissions                                   39
          The non-party's submissions                                   39
          The plaintiffs' submissions                                    40

        THE DECISION                                                     43

      THE LEAVE APPLICATION                                              53




                                         i
18-11094-scc    Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27           Exhibit A
                                        Pg 4 of 62




       This judgment is subject to final editorial corrections approved by the
       court and/or redaction pursuant to the publisher's duty in compliance
       with the law, for publication in LawNet and/or the Singapore Law
       Reports.



                    Oro Negro Drilling Pte Ltd and others
                                       V
          Integradora de Servicios Petroleros Oro Negro, SAPI de CV
                                  and others

                                      [2019] SGHC 35

      High Court — Originating Summons No 126 of 2018 (Summons Nos 2473,
      2960 and 4396 of 2018)
      Lai Siu Chiu SJ
      11, 12, 13 and 14 September, 12 October, 8 November 2018

      15 February 2019

      Lai Siu Chiu SJ:

      Introduction

      1        On 30 January 2018, this court granted an interim injunction ("the Order
      of Court dated 30 January") against the three defendants on behalf of the six
      plaintiffs in Originating Summons No 126 of 2018 ("the OS"). The Order of
      Court dated 30 January, inter cilia, restrained the defendants from taking or
      continuing legal action in Mexico or elsewhere, on behalf of the plaintiffs The
      plaintiffs' application was made ex parte by way of Summons No 482 of 2018
      ("the Injunction Application").


      2        On 30 May 2018, by way of Summons No 2473 of 2018 ("the Setting
      Aside Application"), the three defendants applied, inter cilia, to set aside the
      Order of Court dated 30 January.
18-11094-scc     Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                         Pg 5 of 62




      Oro Negro Drilling Pte Ltd v                                       [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      3        Subsequently, on 28 June 2018, a non-party to the OS, one Jesus Angel
      Guerra Mendez ("Mendez"), who is a lawyer from the Mexican law firm of
      Guerra Gonzalez y Asociados S.C. ("Guerra"), sought by Summons No 2960 of
      2018 to vary the Order of Court dated 30 January ("the Variation Application").
      Mendez sought, inter alia, a declaration that the powers of attorney ("the
      POAs") granted to members of Guerra by the plaintiffs are not subject to the
      injunction contained in the Order of Court dated 30 January. In the alternative,
      Guerra sought to limit the jurisdiction of the Order of Court dated 30 January to
      the extent that it is enforceable only if a court in the relevant country so declares
      it to be enforceable.


      4        Both the Setting Aside and the Variation Applications came up for
      determination before this court. After a prolonged hearing spread over four
      days, the court granted the Setting Aside Application and discharged the orders
      made under the Order of Court dated 30 January. This included the order for
      service outside jurisdiction on the defendants in Mexico. Having done that, the
      orders prayed for in the Variation Application became academic. Consequently,
      the court made no orders on the prayers sought therein but awarded Mendez his
      costs.


      5        The plaintiffs are dissatisfied with this court's decision and have filed
      an appeal in Civil Appeal No 194 of 2018 against the orders (a) setting aside the
      leave granted for service outside Singapore; (b) the declaration that a Singapore
      court has no jurisdiction over the defendants in respect of the reliefs sought in
      the OS; and (c) the costs order of $40,000 (excluding disbursements) to the
      defendants.


      6        The plaintiffs also applied by way of Summons No 4396 of 2018 ("the


                                               2
18-11094-scc     Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                          Pg 6 of 62




      Oro Negro Drilling Pte Ltd v                                               [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      Leave Application") pursuant to s 34(2)(d) of the Supreme Court of Judicature
      Act (Cap 322, 2007 Rev Ed) ("SCJA") for leave to appeal against the setting
      aside of the ex parte injunction and the costs of $20,000 (excluding
      disbursements) awarded to Mendez.


      7        The Leave Application in [6] was heard and dismissed by this court on
      8 November 2018. The plaintiffs have filed Civil Appeal Originating Summons
      No 41 of 2018 to appeal against the court's refusal to grant leave to appeal.


      8        In the light of the plaintiffs' two appeals, I now set out the reasons for
      this court's decisions in the Setting Aside and the Leave Applications.


      The Facts

      The parties

      9        The six plaintiffs in this case are all Singapore-incorporated companies.'
      Oro Negro Drilling Pte Ltd ("Oro Negro"), the first plaintiff, is the holding
      company of the other five plaintiffs. Oro Negro Decus Pte Ltd ("Decus"), Oro
      Negro Fortius Pte Ltd ("Fortius"), Oro Negro Impetus Pte Ltd ("Impetus"), Oro
      Negro Laurus Pte Ltd ("Laurus") and Oro Negro Primus Pte Ltd ("Primus") are
      the second to sixth plaintiffs respectively. The second to sixth plaintiffs each
      own jack-up oil rigs ("the rigs") which bear the names set out in parentheses
      above.' Henceforth, the second to sixth plaintiffs will be referred to collectively
      as "the rig owners" and all six plaintiffs would be referred to collectively as "the
      plaintiffs".


               Second Defendant's First Affidavit dated 30 May 2018 at para 4.
      2        Second Defendant's First Affidavit dated 30 May 2018 at paras 13-14.



                                                   3
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                   Exhibit A
                                           Pg 7 of 62




      Oro Negro Drilling Pte Ltd v                                                [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      10       The rigs were either built in Singapore or purchased from Singapore-
      based shipbuilders. After their construction or purchase, they were all relocated
      to Mexico and are currently lying in Mexican waters. The rigs are collectively
      worth approximately between US$1.2 and US$1.6bn. The rigs are estimated by
      the defendants to be worth between US$1.4 and US$1.6bn.3 At the Injunction
      Application, the plaintiffs estimated that the rigs are worth US$1.2bn.4


      11       The first defendant Integradora De Servicios Petroleros Oro Negro SAPI
      De CV ("Integradora") is the sole shareholder of Oro Negro. It is a company
      incorporated in Mexico and is in the business of providing integrated and
      diversified oilfield services. The first defendant's operations are centred in
      Mexico and its sole client is the Mexican state-owned petroleum company
      known as Petroleos Mexicanos ("Pemex"). The first defendant provides
      services to Pemex through its Mexican-incorporated subsidiary Perforadora Oro
      Negro S de RL de CV ("Perforadora").5


      12       The relationship between the various companies and Pemex is best seen
      in the diagram below:6




      3
               Second Defendant's First Affidavit dated 30 May 2018 at para 15.
      4
               Transcript dated 30 January 2018 at p 6 lines 13-14.
      5
               Second Defendant's First Affidavit dated 30 May 2018 at paras 11-12.
      6
               Second Defendant's First Affidavit dated 30 May 2018 at pan 19.



                                                    4
18-11094-scc      Doc 181-1           Filed 03/28/19 Entered 03/28/19 17:46:27                                       Exhibit A
                                               Pg 8 of 62




      Oro Negro Drilling Pte Ltd v                                                               [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


                 PERFORADORA                              INTEGRADORA
                     (Mexican)              49.25% ot         (Mexican)



                                 Pemex
                                 Charters
                                                                 owns
                                                                 100%

           bareboat
                                PEMEX
           charters
                         (Mexic n state-owned
                          petrol um company)


                                                   ORO NEGRO
                                                        DRILLING
                      awns            owns                      OWI1S
                      100             100                      100%



               ORO NEGRO           ORO NEGRO                ORO NEGRO          ORO NEGRO           ORO NEGRO
                 LAURUS              PRIMUS                   FORTIUS             DECUS              IMPETUS
              (Rig deployed in    (Rig deployed In         (Rig deployed in   (Rig deployed in    (Rig deployed in
              Mexican waters)     Mexican waters)          Mexican waters)    Mexican waters)     Mexican waters)




      13       The second and third defendants were directors of the plaintiffs until
      their removal in September 2017 (see [20.7 It suffices to note at this juncture
      that the validity of their removal was disputed by the parties.


      14       Perforadora entered into bareboat charters for the rigs with the rig
      owners which Perforadora then chartered to Pemex ("the Pemex Charters"). The
      Pemex Charters are governed by Mexican law and any disputes arising
      therefrom are subject to the jurisdiction of the Federal Courts of the City of
      Mexico.' Pemex assigned the charters in turn to its subsidiary Pemex
      Perforacion y Servicios.9


      15       Apart from the fact that they own the rigs built in or bought from


      7        Second Defendant's First Affidavit dated 30 May 2018 at para 59.
      8        Paul Leand's First Affidavit dated 25 July 2018 at para 34.
      9        Second Defendant's First Affidavit dated 30 May 2018 at para 12.



                                                                5
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                Exhibit A
                                           Pg 9 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      Singapore, the rig owners do not carry on any business activities in Singapore.
      In fact, their only source of income is from Mexico where they are tax residents.
      Similarly, the rig owners' parent company Oro Negro does not conduct any
      business activities in Singapore. Its directors and management are located in
      Mexico. It pays taxes in Mexico on the income it receives from the charters of
      the rigs through the rig owners."


      16       Currently, there are court proceedings in Mexico between Oro Negro
      and/or its subsidiaries and the bondholders of Oro Negro. There are also court
      proceedings in the United States ("US") which however have been stayed."


      17       By an agreement dated 24 January 2014 ("the Bond Agreement") that is
      subject to Norwegian law, Oro Negro issued bonds to various bondholders. The
      parties to the Bond Agreement are Oro Negro and Nordic Trustees ASA
      ("Nordic Trustee"). The latter acts on behalf of the bondholders. Events of
      default are set out under cl 15.1 of the Bond Agreement. In particular, under
      cl 15.1(g)(i), it would constitute an event of default if the issuer (ie, Oro Negro),
      parent (ie, the first defendant), charterer (ie, Perforadora) or the rig owners take
      "any corporate action, legal proceedings or other procedure [sic] step" in
      relation to, inter cilia, winding up, dissolution, administration or reorganisation
      ("the Event of Default clause")."


      18       Events in 2017 caused a liquidity crunch for the first defendant,



      10       Second Defendant's First Affidavit dated 30 May 2018 at paras 16-17.
               Daniel Pulecio-Boek's First Affidavit dated 30 May 2018 at para 6.
      12       Second Defendant's First Affidavit dated 30 May 2018 at paras 20-21. Noel Blair
               Hunter Cochrane Jr's First Affidavit dated 25 January 2018 at pp 1081-1082.



                                                   6
18-11094-scc     Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                 Exhibit A
                                          Pg 10 of 62




      Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      Perforadora and Oro Negro. Between March and August 2017, Pemex insisted
      that permanent amendments be made to the terms of the Pemex Charters ("the
      Pemex Proposal"). The Pemex Proposal would have drastically reduced the
      charter hire and in turn the revenue of Oro Negro and the rig owners. The Pemex
      Proposal included suspending the operations of the Laurus and Primus rigs and
      drastically reducing the daily hire rates of the other three rigs. In addition,
      Pemex refused to allow Perforadora to invoice Pemex for the services provided
      by the rigs from and after April 2017.13


      19       Income from the Pemex Charters are paid into trust accounts with banks
      in Mexico ("the Mexican Trust Accounts"). The Mexican Trust Accounts are
      operated by a Mexican subsidiary of Deutsche Bank ("DB Mexico") as trustee
      in accordance with the terms of a trust agreement dated 21 June 2016 ("the Trust
      Agreement"). The Trust Agreement is governed by Mexican law with Mexican
      courts having exclusive jurisdiction.14 The monies in the Mexican Trust
      Accounts are distributed to the plaintiffs in accordance with the provisions of
      the Trust Agreement and the Bond Agreement in [17]. Perforadora first receives
      payment to fund its operating expenses and overheads. Thereafter, the rig
      owners receive their charter hire and the balance is paid to Oro Negro:5


      20       Consequently, any reduction in the charter hire would adversely affect
      the plaintiffs. If Oro Negro defaults under the Bond Agreement, Nordic Trustee




      13       Second Defendant's First Affidavit dated 30 May 2018 at paras 29-35.
      14       Second Defendant's First Affidavit dated 30 May 2018 at p 820.
      15       Second Defendant's First Affidavit dated 30 May 2018 at para 36.




                                                   7
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                   Exhibit A
                                           Pg 11 of 62




      Oro Negro Drilling Pte Ltd v                                                [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      would be entitled to pursue the rig owners under various security documents."


      21       Unless the Bond Agreement was restructured to take into account the
      Pemex Proposal, Oro Negro would not have sufficient cash to fund its
      operations and would eventually default on its repayment obligations under the
      Bond Agreement." However, Oro Negro's attempts to put forward a debt
      restructuring proposal through the first defendant were thwarted by obstacles
      placed in its path by an ad hoc group of bondholders ("the Ad Hoc Group").
      Their demands would have meant draining Oro Negro's cash flow and resulted
      in its defaulting under the Bond Agreement."


      22       The first defendant surmised that the Ad Hoc Group had an ulterior
      motive for its actions. The first defendant suspected that the Ad Hoc Group was
      secretly negotiating with Pemex for new charters for the rigs. The Ad Hoc
      Group would benefit greatly from a creditor seizure of the rigs. This was
      particularly so as a member of the Ad Hoc Group is an investment fund which
      is closely related to one of the first defendant's competitors, Seamex Ltd
      ("Seamex"). Seamex has extensive experience contracting with Pemex, having
      already leased five rigs to the latter with the most favourable commercial terms
      amongst any of Pemex's vendors."


      23       Nordic Trustee's subsequent letter to the bondholders dated 5 October
      2017 proved that the first defendant's suspicions were correct. In that letter,

      16
               Second Defendant's Fi rst Affidavit dated 30 May 2018 at para 38.
      17
               Second Defendant's First Affidavit dated 30 May 2018 at para 38.
      18
               Second Defendant's First Affidavit dated 30 May 2018 at para 39-52.
      19
               Second Defendant's First Affidavit dated 30 May 2018 at para 52.




                                                   8
18-11094-scc    Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                 Exhibit A
                                          Pg 12 of 62




      Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      Nordic Trustee stated that the Ad Hoc Group continued to support the Pemex
      Proposal and that the "Ad Hoc Group, together with certain other Bondholders,
      [would] continue to work with their advisors and [Nordic Trustee] to establish
      a viable platform for the ongoing, uninterrupted operation of the Rigs"."


      24       Fearing the worse, the first defendant decided to take pre-emptive steps
      to protect the plaintiffs. On 31 August 2017, the rig owners via the second and
      third defendants as their directors, issued the POAs to members of Guerra
      including Mendez. The POAs granted the Guerra lawyers various powers
      including a "general power of attorney for litigation and collections". The POAs
      were signed by the second and third defendants in Mexico?'


      25       On 11 September 2017, Perforadora voluntarily filed a petition with the
      Second District Court in Civil Matters in Mexico City ("the Second District
      Court") to place itself in concurso mercantil (insolvency proceedings) ("the
      First Concurso Petition"). The First Concurso Petition enabled Perforadora to
      obtain interim protection from its creditors while it negotiated with them to
      restructure its debt obligations.22


      26       In response to the First Concurso Petition, Nordic Trustee sent a letter
      to Oro Negro dated 25 September 2017, asserting that the filing of the First
      Concurso Petition amounted to an event of default under the Bond Agreement
      ("the Event of Default Notice"). Nordic Trustee then proceeded to seize control
      of the plaintiffs. It purportedly removed the second and third defendants as


      20
               Second Defendant's First Affidavit dated 30 May 2018 at p 553.
      21
               Second Defendant's First Affidavit dated 30 May 2018 at para 55.
      22
               Second Defendant's First Affidavit dated 30 May 2018 at paras 56-57.



                                                   9
18-11094-scc      Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                            Pg 13 of 62




      Oro Negro Drilling Pte Ltd v                                                [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      directors from the boards of directors of the plaintiffs (with effect from
      25 September 2017). It appointed two new directors in their place, namely
      Roger Arnold Hancock ("Hancock") and Roger Alan Bartlett ("Bartlett").
      Nordic Trustee further blocked the bank accounts of the plaintiffs that had been
      charged to Nordic Trustee under two account charges dated 29 April 2016 and
      7 June 2017.2'


      27       According to the first affidavit of the plaintiffs' director Noel Blair
      Hunter Cochrane ("Cochrane"), Nordic Trustee was able to take the steps in
      [26] because the second and third defendants had pre-executed resignation
      letters and resolutions that authorised the appointment as directors of persons
      nominated by Nordic Trustee while the first defendant had executed a blank
      share transfer form.24


      28       On 29 September 2017, Mendez filed a petition with the Second District
      Court for the first defendant and the plaintiffs to be placed in concurso
      proceedings ("the Second Concurso Petition"). In his affidavit dated 27 June
      2018, Mendez explained that the Second Concurso Petition was a response to
      Nordic Trustee's Event of Default Notice in [26]. Although the rig owners had
      sufficient funds for Oro Negro to meet its payment obligations in October 2017,
      Guerra filed the Second Concurso Petition because he feared Nordic Trustee
      and the Ad Hoc Group would continue to take disruptive measures that could
      irreparably harm the first defendant and the plaintiffs.25



      23
               Second Defendant's First Affidavit dated 30 May 2018 at para 59.
      24
               Cochrane's First Affidavit dated 25 January 2018 at para 23.
      25
               Mendez's First Affidavit dated 27 June 2018 at para 51.



                                                   10
18-11094-scc    Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                          Pg 14 of 62




      Oro Negro Drilling Pte Ltd v                                               [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SARI de CV


      29       On 3 October 2017, Pemex purportedly terminated the Pemex Charters
      in respect of the Primus, Laurus, Fortius and Decus rigs on the basis that Pemex
      had entered into leases with other vendors for rigs at a daily hire rate of
      US$116,300 which Perforadora was apparently not agreeable to. As for the
      Impetus rig, Pemex cited the First Concurso Petition as the reason for its
      termination.26


      30       The defendants asserted that Pemex had no basis to terminate the
      charters of the rig owners. Perforadora had in fact agreed to the Pemex Proposal
      which would reduce the daily charter hire of the four rigs to US$116,300 as
      Pemex demanded. As for the Impetus rig charter, Pemex's termination based on
      the First Concurso Petition was a violation of Mexican law and public policy."
      Indeed, the Mexican court subsequently ruled on 29 December 2017 that a
      provision in the Pemex Charters, which is similar to the Event of Default clause
      in the Bond Agreement and which Pemex relied on to terminate the Pemex
      Charters, was invalid for contravening Mexican law.28


      31       On 4 October 2017, Nordic Trustee exercised its powers under a share
      charge ("the Share Charge") and using the executed blank transfer form in [27],
      transferred the first defendant's shares in Oro Negro to another company
      controlled by Nordic Trustee, namely OND Pte Ltd ("OND"). From that date,
      Nordic Trustee and/or OND purported to seize control and ownership of the rig
      owners even though the outstanding sums due under the Bond Agreement


      26
               Second Defendant's First Affidavit dated 30 May 2018 at pars 63.
      27
               Second Defendant's First Affidavit dated 30 May 2018 at pars 64.
      28
               Second Defendant's First Affidavit dated 30 May 2018 at p 1028.




                                                  11
18-11094-scc      Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                   Exhibit A
                                           Pg 15 of 62




      Oro Negro Drilling Pte Ltd v                                                [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      approximated US$916m whereas the rigs were worth US$1.2—$1.6bn.29


      32       On 5 October 2017, the Mexican court issued various injunctions as part
      of the proceedings in the First Concurso Petition including (a) ordering Nordic
      Trustee to refrain from declaring any enforcement act regarding the assets and
      rights of Perforadora relating to the Trust Agreement in [19]; and (b) to refrain
      from affecting, modifying or terminating the Trust Agreement. On 11 October
      2017, the Mexican court expanded the injunctions issued on 5 October 2017."


      33       On or about 9 October 2017, the newly appointed directors Hancock and
      Bartlett passed resolutions purportedly to rescind on the plaintiffs' behalf "any
      and all authorities including any Powers of Attorney given by the Company to
      any person previously" ("the 9 October Resolution")."


      34       On 17 October 2017, a lawyer Manuel Ruiz de Chavez Gutierrez de
      Velasco ("Chavez"), who was appointed by Hancock and Bartlett, filed a
      motion to withdraw the Second Concurso Petition ("the Withdrawal Motion")."


      35     On 25 October 2017, Mendez filed an "inefficiency and punitive
      damages claim" ("the Inefficiency Motion") in the Second District Court on
      behalf of the plaintiffs, Perforadora and the first defendant. In the Inefficiency
      Motion, Mendez sought the following reliefs:



      29
               Second Defendant's First Affidavit dated 30 May 2018 at para 65.
      30
               Second Defendant's First Affidavit dated 30 May 2018 at pp 828-919.
      31
               Cochrane's First Affidavit dated 25 January 2018 at pp 1734-1739.
      32
               Second Defendant's First Affidavit dated 30 May 2018 at para 71.




                                                  12
18-11094-scc     Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                 Exhibit A
                                          Pg 16 of 62




      Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


               (a)     a declaration that the Event of Default Notice (in [26]) issued by
               Nordic Trustee and its various other acts following the Event of Default
               Notice were illegal, ineffective and have no effect; and

               (b)     punitive damages in the amount of US$916,100,517, that being
               the then unpaid principal on the bonds."


      36       On 31 October 2017, the Mexican court accepted the Second Concurso
      Petition of the plaintiffs and added it to the pending First Concurso Petition of
      Perforadora.34 Henceforth, the two concurso petitions will be referred to
      collectively as "the joint Concurso Proceedings".


      37       According to the defendants, Nordic Trustee and/or OND took steps to
      prevent the Inefficiency Motion from being heard by refusing to accept personal
      service at their address in Mexico. That necessitated Mendez having to apply
      for an order from the Mexican court to effect service on Nordic Trustee by
      newspaper advertisements ("the Nordic Trustee Service Order")."


      38       On 14 February 2018, Chavez filed a motion in the Mexican court asking
      for the Nordic Trustee Service Order to be revoked. He had also filed another
      motion on 10 November 2017 to revoke the Inefficiency Motion on behalf of
      OND ("the Revocation Motion") 36




      33       Second Defendant's First Affidavit dated 30 May 2018 at para 72.
      34       Second Defendant's First Affidavit dated 30 May 2018 at p 608.
      35       Second Defendant's First Affidavit dated 30 May 2018 at para 76.
      36       Second Defendant's First Affidavit dated 30 May 2018 at para 77.




                                                  13
18-11094-scc       Doc 181-1    Filed 03/28/19 Entered 03/28/19 17:46:27                   Exhibit A
                                         Pg 17 of 62




      Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      39       On 27 November 2017, Chavez filed an application seeking a
      declaration that Mendez lacked the authority to represent the plaintiffs ("the
      Lack of Standing Motion")."


      40       On 20 December 2017, the second defendant was notified by DB
      Mexico that a sum of US$23m was transferred from the plaintiffs' account to
      the bank account of Nordic Trustee. The second defendant was not aware of the
      reasons for the transfer. In his first affidavit dated 30 May 2018 ("the Second
      Defendant's First Affidavit") for the Setting Aside Application, the second
      defendant deposed that the transfer was a breach of the injunctions granted by
      the Mexican court on 5 October 2017 (at [32]) which essentially prohibited
      Nordic Trustee from obtaining funds from the Mexican Trust Accounts."


      41       On 20 March 2018, the Mexican court allowed OND's Revocation
      Motion on purely procedural grounds because:

             (a)      The Inefficiency Motion was defective as it raised issues that
               ought not to be resolved by an ancillary action; and

             (b)      The Mexican court had no jurisdiction to deal with the validity
               of the clauses in the Bond Agreement as the same was governed by
             Norwegian law.


      The Mexican court did not deal with any of the substantive Mexican law issues
      raised in the Inefficiency Motion."


      37
             Second Defendant's First Affidavit dated 30 May 2018 at para 80.
      38
             Second Defendant's First Affidavit dated 30 May 2018 at para 92.
      39
             Second Defendant's First Affidavit dated 30 May 2018 at para 78.



                                                14
18-11094-scc     Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                          Pg 18 of 62




      Oro Negro Drilling Pte Ltd v                                           [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      42       On 2 May 2018, the Mexico court found that the POAs that the plaintiffs
      had granted to Mendez on 31 August 2017 had not been validly revoked or
      rescinded. On that basis, the Mexican court dismissed the Withdrawal Motion
      in [34]. At the same time, the Mexican court also dismissed the Second
      Concurso Petition on the ground that the approval of the plaintiffs' independent
      director, Cochrane, had to be obtained in order for the plaintiffs to be placed in
      concurso proceedings. This approval was not obtained. Mendez has filed a
      motion known as an amparo to request the Mexican court to reconsider the
      dismissal ("the Amparo Motion").4°


      43       In the US, the rig owners under the control of the bondholders
      commenced proceedings against Perforadora on 15 March 2018 in the US
      District Court for the Southern District of New York seeking the return of the
      rigs following the alleged termination of the Pemex Charters ("the New York
      Proceedings"). By an order of the US Bankruptcy Court for the Southern
      District of New York ("US Bankruptcy Court"), proceedings there were stayed
      on 17 May 2018.4'


      44       On 20 April 2018, the second defendant filed petitions in the US
      Bankruptcy Court to commence proceedings in the name of the first defendant
      and Perforadora pursuant to Chapter 15 of the US Bankruptcy Code (Title 11,
      USC). The purpose of the proceedings was to obtain orders recognising the joint
      Concurso Proceedings in Mexico as a foreign main proceeding and recognising
      the second defendant as the "Foreign Representative" of the first defendant and


      40       Second Defendant's Second Affidavit dated 23 August 2018 at para 34.
      41       Second Defendant's Second Affidavit dated 23 August 2018 at para 41.




                                                  15
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                           Pg 19 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      Perforadora. The US Bankruptcy Court granted the orders sought on 17 May
      2018. As a result, the first defendant and Perforadora have been granted
      automatic reliefs including a stay of the New York Proceedings.42


      45       On 11 July 2018, the US Bankruptcy Court issued a further order
      granting various discretionary reliefs. This included a ruling that various orders
      made by the Mexican court in the joint Concurso Proceedings be recognised
      and be entitled to full force and effect in accordance with their terms solely with
      respect to persons or property over whom/which the US Bankruptcy Court has
      jurisdiction.43


      The Three Applications

      The Originating Summons

      46       The plaintiffs had prayed for the following orders in the OS:

               (a)      A declaration that each of the "Resolutions in writing of Sole
               Shareholder", specified in Annex A, purporting to authorize members
               of Guerra to seek a concurso on the plaintiffs' behalf, is ultra vires
               and/or incapable of enabling the plaintiffs to seek any concurso or any
               other insolvency matter, without procuring the vote of approval from the
               plaintiffs' independent director Cochrane;

               (b)      A declaration that the first and/or second and/or third defendants,
               whether by themselves, their servants or agents or howsoever and
               whether by way of the "Resolutions in writing of Sole Shareholder of

      42
               Daniel Pulecio-Boek's First Affidavit dated 30 May 2018 at para 5.
      43
               Second Defendant's Second Affidavit dated 23 August 2018 at para 42.



                                                   16
18-11094-scc     Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27            Exhibit A
                                          Pg 20 of 62




      Oro Negro Drilling Pte Ltd v                                       [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


               the Company" specified in Annex A or otherwise, have no authority to
               cause and shall not cause the Plaintiffs to commence, continue and/or
               maintain any concurso petition or insolvency action and/or any other
               legal action including in Mexico or elsewhere, purportedly on behalf of
               the plaintiffs;

               (c)     A declaration that the first and/or second and/or third defendants,
               whether by themselves, their servants or agents or howsoever, have no
               authority to act and/or shall not act for any of the plaintiffs and/or deal
               with the plaintiffs' assets including but not limited to the rigs named
               DECUS, FORTIUS, IMPETUS, LAURUS and PRIMUS in any manner
               whatsoever;

               (d)     An injunction to restrain the first and/or second and/or third
               defendants, whether by themselves, their servants or agents or
               howsoever, from relying on and/or continuing to rely on the
               "Resolutions in writing of Sole Shareholder of the Company" specified
               in Annex A, to cause the plaintiffs to commence, continue and/or
               maintain any concurso petition or insolvency action and/or any other
               legal action including in Mexico or elsewhere, purportedly on behalf of
               the plaintiffs;

               (e)     An injunction to restrain the first and/or second and/or third
               defendants, whether by themselves, their servants or agents or
               howsoever, from commencing, continuing and/or maintaining any
               concurso petition or insolvency action and/or any other legal action
               including in Mexico or elsewhere, purportedly on behalf of the
               plaintiffs.



                                               17
18-11094-scc      Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                            Pg 21 of 62




      Oro Negro Drilling Pte Ltd v                                            [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      The Injunction Application

      47       The prayers in the Injunction Application mirrored those that the
      plaintiffs applied for in the OS and do not bear repeating save for the third and
      fourth prayers which state:

               (a)     Leave be granted, if necessary, to serve a sealed copy of the OS
               on the defendants at Javier Barros Sierra No. 540, Oficina 103 Park
               Plaza, Torre 1, Colonia State, FE 01210, Mexico, D.F; and

               (b)     That the time for the defendants to file an Affidavit, if any, be 21
               days after service on him the OS and its supporting affidavits.


      48       For the Injunction Application, the plaintiffs filed two affidavits, one by
      Cochrane (who was appointed as the plaintiffs' independent director on
      29 September 2016) and the other by Vicente Bailuelos Rizo ("Rizo"), a lawyer
      from the Mexican firm of solicitors Garza Tello-Clyde & Co ("Garza Tello").


      49       Cochrane's affidavit relied on the First Concurso Petition as a breach of
      the Event of Default clause which prompted Nordic Trustee to take action
      against the plaintiffs and the filing of the Injunction Application. Cochrane
      alleged that as the plaintiffs' independent director, he should have but was not
      informed of the First Concurso Petition nor did he attend any meeting where it
      was discussed or receive board documents in connection with such a meeting.
      Neither was he asked to vote or approve any resolution for the plaintiffs to file
      a concurso petition. Consequently, he contended that the First Concurso
      Petition was wrongful and ultra vires the plaintiffs' constitutions."


      44
               Cochrane's First Affidavit dated 25 January 2018 at para 31.


                                                   18
18-11094-scc      Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                           Pg 22 of 62




      Oro Negro Drilling Pte Ltd v                                            [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAN de CV


      50         Cochrane further alleged that the first defendant's representation that it
      continues to retain control over the plaintiffs caused the Mexican court to grant
      orders in the First Concurso Petition. These orders prohibited the present
      directors including Hancock and Bartlett, from managing the business and
      affairs of the plaintiffs.45


      51       Cochrane deposed that after they learnt of the POAs, the plaintiffs'
      directors passed the 9 October Resolution in [33] to revoke the POAs. The
      9 October Resolution was brought to the defendants' notice on 23 October 2017.
      Despite the revocations, he alleged that the defendants persisted in unlawfully
      holding themselves out as purportedly acting on the plaintiffs' behalf In support
      of his allegation, Cochrane cited the following examples of the defendants'
      actions:

               (a)      the defendants' filing through Guerra of a motion on 27 October
               2017 to revoke an order of the Mexican court dated 20 October 2017
               admitting the plaintiffs' Withdrawal Motion in [34];

               (b)      the filing of the Inefficiency Motion on 25 October 2017 by
               Mendez through Guerra as well as the filing on the same day of a motion
               for pre-emptive measures (which was dismissed on 31 October 2017);

               (c)      the filing of the Amparo Motion in [42];

               (d)      Guerra's filing of a Motion on 8 December 2017 to revoke an
               earlier order of the Mexican court made on 1 December 2017 admitting
               the Lack of Standing Motion in [39]; and


      45       Cochrane's First Affidavit dated 25 January 2018 at para 62.



                                                   19
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                           Pg 23 of 62




      Oro Negro Drilling Pte Ltd v                                                [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


               (e)     On 29 November 2017, Guerra filed a motion for an order to
               revoke an earlier order of the Mexican court dated 21 November 2017
               that had admitted a statutory declaration made by the plaintiffs'
               Singapore solicitor Haridass Ajaib ("HA") containing a legal opinion
               ("HA's Legal Opinion"). HA's Legal Opinion had been filed in the
               Inefficiency Motion at [35] by the plaintiffs' Mexican solicitors.46


      52       The above examples are not exhaustive as Cochrane had listed eleven
      instances in his first affidavit. It suffices to say that Cochrane's complaints
      against the second and third defendants of misrepresentation and breach of their
      duty of care as directors were viewed as serious enough by the plaintiffs to
      warrant the filing of the OS and the Injunction Application.


      53       At this juncture, I need to digress. Cochrane's "independent
      directorship" was challenged by the defendants. The defendants alleged that
      Cochrane was in a position of conflict. Cochrane works for North Atlantic
      Drilling which is owned by Seadrill which in turn owns Seamex, Oro Negro's
      competitor. He did not disclose his occupation in his affidavits, other than his
      directorship of the plaintiffs 47


      54       Rizo's affidavit was a confirmatory affidavit of Cochrane's affidavit. He
      repeated Cochrane's chronology of the Mexican legal proceedings between the
      parties. In short, Rizo deposed that:




      46
               Cochrane's First Affidavit dated 25 January 2018 at paras 34-37.
      47
               Transcript dated 14 September 2018, p 4 lines 12-17.



                                                   20
18-11094-scc       Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27           Exhibit A
                                             Pg 24 of 62




      Oro Negro Drilling Pte Ltd v                                          [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


                 (a)     The plaintiffs did not have the legal capacity to file a concurso
                 petition;

                 (b)     The defendants did not have the authority to instruct Guerra to
                 file a concurso petition purportedly on the plaintiffs' behalf; and


                 (c)     The plaintiffs' position was that the issue of whether their
                 constitutions had been complied with concerned Singapore law.
                 Likewise, the issue of whether Guerra was properly authorised to act for
                 the rig owners was a matter of Singapore law. These issues should be
                 resolved conclusively by the courts in Singapore and not Mexico as they
                 relate to Singapore-incorporated plaintiffs."


      The Setting Aside Application

      55         In the Setting Aside Application, the defendants prayed for the following
      reliefs:

                 (a)     The Order of Court granting leave to serve the OS on the
                 defendants outside Singapore be set aside and discharged;

                 (b)     A declaration that the Court has no jurisdiction over the
                 defendants in respect of the subject matter of the claims, reliefs and
                 remedies sought in this action;

                 (c)     The Order of Court dated 30 January be set aside and discharged;
                 and




      48
                 Rizo's First Affidavit dated 25 January 2018 at para 21.



                                                     21
18-11094-scc     Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27             Exhibit A
                                         Pg 25 of 62




      Oro Negro Drilling Pte Ltd v                                     [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


               (d)    The costs of and incidental to this application be paid by the
               plaintiffs to the defendants.


      The ground for the Setting Aside Application was that the plaintiffs had failed
      to make full and frank disclosure, instances of which will be set out later.


      56       Numerous affidavits were filed for the Setting Aside Application. Apart
      from those of five translators (an expensive exercise which involved translating
      the voluminous Spanish text of the affidavits into English) and that of a notary
      public (Alfredo Trujillo Betanzos), the parties and the non-party Mendez filed
      19 affidavits including ten from the plaintiffs. The second defendant was the
      defendants' representative who deposed to facts in his first affidavit as outlined
      above at [9]—[45].


      57       The defendants' second deponent on facts was Daniel Pulecio-Boek
      ("Pulecio-Boek"), an associate with the American law firm Quinn Emanuel
      Urquhart & Sullivan LLP. Pulecio-Boek had acted for the second defendant as
      the foreign representative of Oro Negro in proceedings commenced by the latter
      in the US Bankruptcy Court. Pulecio-Boek confirmed [44] and [45] above in
      regard to the status of the US proceedings.


      58       On their part, the plaintiffs' representatives who deposed to the factual
      matrix (the versions of the plaintiffs and defendants differed somewhat) were
      (a) Cochrane; (b) Hancock; and (c) Paul Leand ("Leand").


      59       Leand is the managing director and chief executive officer of AMA
      Capital Partners ("AMA"), a US-incorporated company that provides advisory
      and restructuring services to distressed companies. Leand deposed that AMA



                                               22
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                   Exhibit A
                                           Pg 26 of 62




      Oro Negro Drilling Pte Ltd v                                                 [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      had been retained by certain bondholders in relation to the bond obligations of
      the first defendant and the plaintiffs on two separate occasions (2 June 2015 and
      2 August 2016) to advise them on their restructuring needs. AMA had since
      August 2017 advised the Ad Hoc Group." Leand stated that AMA opposed both
      the Setting Aside and the Variation Applications.


      60       In response to the defendants' contention that Mexico was the
      appropriate forum for this dispute, Leand asserted that Singapore was more
      appropriate for the trial of the OS due to the many connections to Singapore as
      compared with Mexico. This was because of the alleged repeated blatant
      contraventions of the plaintiffs' constitutions and the Companies Act (Cap 50,
      2006 Rev Ed) ("Companies Act") by the defendants. He contended that the
      connections to Mexico referred to by the defendants were more artificial than
      real. There was also no question of duplicity of proceedings as the proceedings
      in Mexico currently afoot did not cover the same issues that are before the
      Singapore courts."


      61       Leand pointed out the defendants' delay in filing the Setting Aside
      Application on 30 May 2018, which was four months after the Injunction Order
      was obtained. The Variation Application was filed even later on 28 June 2018."


      62       Leand alleged that the defendants deliberately chose to conceal their
      plan to file the First Concurso Petition from the independent director Cochrane.



      49       Leand's First Affidavit dated 25 July 2018 at paras 1-3.
      50       Leand's First Affidavit dated 25 July 2018 at paras 11 and 15-16.
      51       Leand's First Affidavit dated 25 July 2018 at pars 25.




                                                    23
18-11094-scc      Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27         Exhibit A
                                            Pg 27 of 62




      Oro Negro Drilling Pte Ltd v                                      [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAN de CV


      The defendants empowered Guerra to file the same purportedly on the plaintiffs'
      behalf without Cochrane's knowledge or consent."


      63       Leand deposed that the various aspersions cast on the Ad Hoc Group by
      the defendants were unfounded. The Ad Hoc Group was committed to
      facilitating an out of court restructuring arrangement under the Bond Agreement
      that would allow the continued operational performance of the rigs with Pemex.
      This would minimise the economic impact on all stakeholders by maintaining
      the pre-existing ownership structure. In fact, the Ad Hoc Group's plan required
      no additional capital injection by the equity shareholders or anyone else."


      64       Leand admitted that the Ad Hoc Group's attempts at restructuring were
      unsuccessful. However, he alleged that this was only because negotiations
      ended abruptly as a result of the clandestine collaboration between the
      defendants and Guerra that led to the filing of the First Concurso Petition.54 I
      should point out that this and the earlier paragraphs were disputed by the second
      defendant (see [117], [120] and [121]).


      65     Leand claimed that the Ad Hoc Group had agreed to the Pemex Proposal
      and conveyed its support to the first defendant on 11 August 2017. They
      recognised that losing Pemex (the sole client of Perforadora) if the Pemex
      Proposal was rejected was not an option. It would lead to the immediate default
      on the Bond Agreement, the downfall of the first defendant and its entire group



      52
               Leand's First Affidavit dated 25 July 2018 at para 13.
      53
               Leand's First Affidavit dated 25 July 2018 at para 44.
      54
               Leand's First Affidavit dated 25 July 2018 at para 45.




                                                   24
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                           Pg 28 of 62




      Oro Negro Drilling Pte Ltd v                                            [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      of companies.55


      66       However, implementing the Pemex Proposal required amendments to
      the Bond Agreement. The Ad Hoc Group prepared a term sheet with proposed
      amendments to the Bond Agreement ("the Bondholders' Proposal"). However,
      Leand asserted that despite the Ad Hoc Group's willingness to engage in
      negotiations, as it had done in the past for previous amendments to the Bond
      Agreement, the first defendant failed to meaningfully engage with the Ad Hoc
      Group."


      67       Consequently, the bondholders issued a bondholder's summons on
      12 September 2017 in response to the First Concurso Petition?


      68       By a press release on 28 August 2017, the first defendant presented a
      restructuring proposal to address the Pemex Proposal. Later, on 13 September
      2017, the first defendant stated that the proposal embodied in the bondholders'
      summons was not acceptable. The first defendant reiterated its desire to proceed
      with its restructuring proposal even though that would effectively compromise
      substantially all of the bondholders' secured claims, while leaving the existing
      management in place and granting 90% of Oro Negro's common equity to the
      existing shareholders."


      69       Leand alleged that as late as 13 September 2017, the first defendant


      55       Leand's First Affidavit dated 25 July 2018 at para 55.
      56       Leand's First Affidavit dated 25 July 2018 at paras 56-57.
      57       Leand's First Affidavit dated 25 July 2018 at para 66.
      58       Leand's First Affidavit dated 25 July 2018 at paras 71-72. Second Defendant's First
               Affidavit dated 30 May 2018 at pp 187-190.



                                                    25
18-11094-scc      Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                            Pg 29 of 62




      Oro Negro Drilling Pte Ltd v                                                [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAN de CV


      continued to persuade the bondholders to accept their proposal which would
      convert the bondholders' secured claims to equity. This was even though
      Perforadora had already filed the First Concurso Petition by then, a fact which
      was unknown to the bondholders. Leand claimed that the bondholders only
      came to know of the First Concurso Petition on 19 September 2017 from some
      Mexican newspaper article while Perforadora disclosed the same on
      21 September 2017 through a belated press release."


      70       Contrary to what the court was told at the hearing of the Injunction
      Application (that the rigs were worth about US$1.2-$1.6bn),60 Leand deposed
      in his affidavit that without charters, each rig would only be worth US$160m or
      a total of US$800m. This was significantly less than the total principal sum
      outstanding on the bond of US$916,100,517." It should be noted that the second
      defendant had estimated in his first affidavit that each rig was worth between
      US$280m and US$320m.62


      71       Leand alleged that after the charters of the rigs were terminated by
      Pemex on or about 3 October 2017, Perforadora was obliged to but failed to
      deliver the rigs to the rig owners at a location to be agreed between the parties.
      He added that the rig owners were denied access to the rigs for purposes of
      inspecting their condition and maintenance."



      59
               Leand's First Affidavit dated 25 July 2018 at paras 72-74.
      6D
               Transcript dated 30 January 2018 at p 6 lines 13-14.
      61
               Leand's First Affidavit dated 25 July 2018 at para 93.
      62
               Second Defendant's First Affidavit dated 30 May 2018 at para 15.
      63
               Leand's First Affidavit dated 25 July 2018 at paras 95-98.




                                                    26
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                Exhibit A
                                           Pg 30 of 62




      Oro Negro Drilling Pte Ltd v                                            [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      72       Leand's allegations were hotly disputed by the second defendant in his
      second affidavit.64 The second defendant accused Leand of misleading the court
      by giving a false impression that he was simply a neutral professional from
      AMA who was advising the bondholders. Leand failed to disclose his close
      personal and professional ties to key players involved in the dispute. Leand did
      not inform the court he is on the board of directors of Seadrill Ltd ("Seadrill")
      which is affiliated to Seamex, one of Oro Negro's main competitors (see [22]).
      Seamex is itself a joint venture between Seadrill and Fintech Advisory, an
      investment fund.


      73       The second defendant further alleged that Leand had close ties with a
      European billionaire John Fredriksen ("Fredriksen"), who is Seadrill's largest
      shareholder. Fredriksen is closely linked to a leading member of the Ad Hoc
      Group, namely Ship Finance International ("SFIL"), as he controls the largest
      shareholder of SFIL.65


      74       The second defendant also rebutted Leand's claim that the plaintiffs had
      no basis to have any issues with his role in restructuring the plaintiffs in the light
      of the Pemex Proposal, given his earlier involvement in two prior restructurings
      (in 2015 and 2016). He pointed out that the ownership and board composition
      of the plaintiffs in 2015 differed from that in 2017. In fact, the second and third
      defendants had no say/input on the 2015 restructuring exercise which was far
      less extensive than that in 2017.'6




      64
               Second Defendant's Second Affidavit dated 23 August 2018 at paras 8-9.
      65
               Second Defendant's Second Affidavit dated 23 August 2018 at para 11.
      66
               Second Defendant's Second Affidavit dated 23 August 2018 at paras 13-15.



                                                 27
18-11094-scc     Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                   Exhibit A
                                          Pg 31 of 62




      Oro Negro Drilling Pte Ltd v                                           [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      75       As for the 2016 restructuring exercise, the second defendant disclosed
      that contrary to Leand's claim that there were no issues with his role therein,
      Leand had insisted that AMA (led by him) should be the only financial advisor
      for the 2016 restructuring exercise, representing both the plaintiffs and the
      bondholders. However, the plaintiffs rejected his demands and he only advised
      the bondholders. The plaintiffs engaged their own advisors."


      76       The second defendant further criticised Leand for AMA's excessive
      charges as its monthly fees for the 2016 exercise was almost twice what it
      charged for 2015. It was a matter of concern for the plaintiffs as they had to pay
      the fees incurred by the bondholders."


      77       Additionally, the second defendant denied Leand's claim (see [64]) that
      the first defendant did not act in good faith in negotiating with the bondholders
      in the restructuring exercise. It was open to the first defendant to withdraw the
      First Concurso Petition if the plaintiffs had reached a sensible agreement with
      the bondholders."


      78       The second defendant also criticised Leand for his attempt to downplay
      the value of the rigs (contradicting what was told to the court at the Injunction
      Application)     and    for    claiming    that    the   bondholders were           denied
      access/possession of the rigs?' There were injunctions in place granted by the
      Mexican court in the First Concurso Petition (at [32]) that prohibited Nordic

      67
               Second Defendant's Second Affidavit dated 23 August 2018 at para 16(a).
      68
               Second Defendant's Second Affidavit dated 23 August 2018 at para 16(b).
      69
               Second Defendant's Second Affidavit dated 23 August 2018 at para 19.
      70
               Second Defendant's Second Affidavit dated 23 August 2018 at paras 21-22.




                                                  28
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27             Exhibit A
                                           Pg 32 of 62




      Oro Negro Drilling Pte Ltd v                                           [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      Trustee from taking any enforcement action against the rigs and obtaining funds
      from the Mexican Trust Accounts?' He added that the first defendant and
      Perforadora are maintaining the rigs and paying for their insurance despite
      Nordic Trustee's unlawful seizure of the plaintiffs?'


      79       All three parties, ie, the plaintiffs, the defendants and the non-party
      Mendez filed opinions from their legal experts. In the plaintiffs' case, the court
      was initially under the impression that their expert was Rizo who was instructed
      by the plaintiffs' Mexican lawyers Cervantes Sainz S.C. ("Cervantes"). Rizo
      filed three affidavits on the plaintiffs' behalf. However, Rizo's position was
      ambivalent. On the one hand, he deposed that he was instructed by Cervantes to
      explain the nature of the joint Concurso Proceedings and the subsequent other
      proceedings in Mexico?' On the other hand, in his third affidavit, he pointed out
      that the defendants had mischaracterized his role in this action; he was not their
      expert?' However, the distinct impression given by his first affidavit dated
      25 January 2018 was otherwise. Why would he be a deponent for the plaintiffs
      on the legal proceedings that transpired in Mexico? Rizo is not employed by
      any of the plaintiffs nor from Nordic Trustee or any of the bondholders of Oro
      Negro. Why was he then involved in the OS if he was not the plaintiffs' expert?
      He was not their lawyer.


      80       It seemed to the court that Rizo disavowed his status as an expert
      because the second defendant's first affidavit alleged that Rizo failed to disclose


      71       Second Defendant's Second Affidavit dated 23 August 2018 at para 37.
      72
               Second Defendant's Second Affidavit dated 23 August 2018 at para 58.
      73
               Rizo's First Affidavit dated 25 January 2018 at para 6.
      74
               Rizo's Third Affidavit dated 25 July 2018 at para 4.



                                                    29
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                           Pg 33 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      that he had previously advised the bondholders and Nordic Trustee on the bond
      issuance. His firm had also advised the plaintiffs on, inter alia, labour law
      issues. He had also filed on behalf of Nordic Trustee a document in the joint
      Concurso Proceedings on 18 April 2018 stating that Nordic Trustee refused to
      appear in the Mexican court because it had not been properly served."


      81       The plaintiffs' expert is one Thomas Stanley Heather ("Heather"), a
      senior partner at Ritch, Mueller, Heather y Nicolau S.C., a leading Mexico law
      firm based in Mexico City.


      82       On the eve (10 September 2018) of the hearing, the plaintiffs applied via
      Summons No 4179 of 2018 for the second affidavit of Heather dated
      3 September 2018 to be admitted along with the fourth affidavit of Rizo dated
      6 September 2018. With the consent of the other parties, the plaintiffs'
      application was granted on condition that the court would grant leave (which it
      did) to the defendants to admit the third affidavit of the second defendant and
      the third affidavit of Mendez. Due to the lateness of the plaintiffs' application,
      the court awarded costs thereof to both the second defendant and Mendez.


      83       Heather's first affidavit/first legal opinion dated 23 July 2018 answered
      a whole host of questions including the following:

               (a)     Did he agree with the opinion of Mendez's expert Carlos David
               Villasante Santoyo ("Santoyo") that "the lack of standing motion and
               the pending motions for reconsideration or revocation motions would be
               dismissed"?


      75
               Second Defendant's First Affidavit dated 30 May 2018 at para 125.



                                                  30
18-11094-scc     Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27            Exhibit A
                                         Pg 34 of 62




      Oro Negro Drilling Pte Ltd v                                      [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


               (b)     Is the amparo filed against the dismissal of the Inefficiency
               Petition likely to succeed?

               (c)     Is the first defendant in breach of the Companies Act and/or Oro
               Negro's constitution in executing the shareholder resolution to file the
               First Concurso Petition?

               (d)     Are the second and third defendants in breach of the Companies
               Act and/or the plaintiffs' constitutions and/or their duty to act honestly
               and use reasonable diligence in their capacity as directors of the
               plaintiffs in purportedly conferring powers on Guerra through the
               POAs?

               (e)     Are the second and third defendants in breach of the Companies
               Act and/or the plaintiffs' constitutions and/or their duty to act honestly
               and use reasonable diligence in their capacity as directors of the
               plaintiffs in purportedly representing that the plaintiffs have legal
               capacity to grant the powers set out in the POAs?


               (0      Are the defendants in breach of the Companies Act and/or the
               plaintiffs' constitutions for holding themselves out as having
               management powers even after they ceased to be the shareholder and
               directors of the plaintiffs, as the case may be?

               (g)     What will the courts in Mexico consider to be the governing law
               in determining, inter alia, whether a director, existing or former, of a
               Singapore-incorporated company (i) owes a duty to that company to act
               in a manner that is consistent with the constitution of that company; and
               (ii) is in breach of that duty?



                                                 31
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                           Pg 35 of 62




      Oro Negro Drilling Pte Ltd v                                            [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


               (h)      What will the courts in Mexico consider to be the governing law
               in determining whether an attorney-in-fact, existing or former, of a
               Singapore-incorporated company is lawfully capable of carrying out an
               act on behalf of Singapore-incorporated company?"


      84       In his second affidavit (where he attached his second opinion) dated
      3 September 2018, Heather sought to explain why he had not disclosed in his
      first affidavit the fact that he had previously acted for Nordic Trustee." He
      explained that in his prior (limited) engagement (for which a fee statement dated
      22 November 2017 of US$750 was issued by his firm without his knowledge),
      he had advised Perforadora on insolvency law and Perforadora is not a party to
      these proceedings. However, even in his second affidavit, Heather did not
      disclose that he had rendered advice to Nordic Trustees on Perforadora, the
      former being a party very much involved in the dispute in the OS and in the
      Mexican proceedings.


      85       In their submissions, the defendants criticised Heather's non-disclosure
      as troubling and showed that he lacked independence. They requested the court
      to disregard his opinion and give more weight to the legal opinion of the
      defendants' expert Alfonso M Lopez Melih ("Melih") on the merits of the
      defendants' amparo appeal. In fact, in the US bankruptcy proceedings, Heather
      had admitted (as he did in his second opinion) that he is not a litigator and had
      himself engaged the services of Melih as an expert on a previous occasion."




      76
               Heather's First Affidavit dated 23 July 2018 at pp 19-73.
      77
               Heather's Second Affidavit dated 3 September 2018 at paras 8-10.
      78
               Defendants' Written Submissions dated 7 September 2018 at para 53.



                                                   32
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27             Exhibit A
                                           Pg 36 of 62




      Oro Negro Drilling Pte Ltd v                                        [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      86       The defendants' expert Melih is the founding partner of Lopez Melih y
      Estrada S.C. Melih is a recognised expert (by the US Bankruptcy Court, inter
      alia) in Mexican bankruptcy law. Melih disclosed at the outset that he had
      previously represented Ares Management LP ("Ares") and Temasek Holdings
      ("Temasek") in relation to their roles and interests as shareholders in the first
      defendant but not for either company in connection with the bonds issued by
      Oro Negro. However, he no longer acts for either Ares or Temasek and neither
      are currently shareholders of the first defendant."


      87       Melih filed two affidavits on the defendants' behalf. In his first affidavit,
      Melih opined that Mexico should be the forum to determine the parties' dispute.


      88       Melih rendered his first legal opinion on the following five issues:

               (a)     If the Mexican courts find in favour of the plaintiffs in the Lack
               of Standing Motion and dismisses the Second Concurso Petition as well
               as the Inefficiency Motion, would the plaintiffs in the OS be able to
               pursue any claims against the defendants in any Mexican courts and
               obtain reliefs such as damages for the defendants' conduct in causing
               the Second Concurso Petition to be filed?

               (b)     Would the Mexican court be able to decide any questions of
               Singapore law that may arise in the course of the Lack of Standing
               Motion and the Inefficiency Motion proceedings by receiving expert
               evidence on Singapore law or by any other means?




      79       Melih's First Affidavit dated 17 May 2018 at para 4.



                                                   33
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27             Exhibit A
                                           Pg 37 of 62




      Oro Negro Drilling Pte Ltd v                                           [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


               (c)      Is there any process under Mexican law by which persons
               resident in Mexico may be compelled to testify as witnesses in
               Singapore court proceedings?

               (d)      Is there any process under Mexican law to compel a person
               resident in Mexico to testify as a witness in Mexican court proceedings?


               (e)      In Rizo's affidavit, he had opined that any determination by the
               Mexican courts in the Lack of Standing Motion is only binding within
               the Second Concurso Petition and "does not have a general res judicata
               effect". Is Rizo correct as a matter of Mexican law?"


      89       It is pointless for the purpose of this decision to set out Melih's answers
      to each of the five issues listed above for the reason (not surprisingly), that
      Melih (and Santoyo) disagreed with the views expressed by Heather. However,
      Melih's answers on three questions do merit stating. He disagreed with Rizo's
      opinion on question (e) above — in deciding the Lack of Standing Motion, Melih
      said the Mexican court is likely to provide an official interpretation of the
      plaintiffs' by-laws, given that the Lack of Standing Motion raises arguments
      about whether the plaintiffs' by-laws were followed. Such a ruling would have
      a general res judicata effect over every other concurso or bankruptcy petition
      filed in Mexico by the plaintiffs." Further, Melih opined in his second expert
      report that even if fresh concurso proceedings were filed by the plaintiffs, the




      SO
               Melih's First Affidavit dated 17 May 2018 at pp 15-26.
      St
               Melih's First Affidavit dated 17 May 2018 at p 25 para 6.9.




                                                   34
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                           Pg 38 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, Si4PI de CV


      case would be sent back to the same court which would be unlikely to rule
      differently from its previous decision."


      90       In answer to question (c) above, Melih gave an affirmative answer. He
      explained that the process is by way of a letter of request from the Singapore
      court to the Mexican Court which however may take a year to approve the
      request." As for question (d), Melih deposed that a Mexican court may order
      the arrest of a witness or impose a fine in order to compel a witness to testify in
      Mexican court proceedings.84


      91       I should add that for question (c), Melih disclosed that both Singapore
      and Mexico are parties to The Hague Convention on the Taking of Evidence
      Abroad in Civil or Criminal Matters (18 March 1970), (entered into force
      7 October 1972), accession by Singapore 27 October 1978 ("the Convention").
      The Convention enables a judicial authority of a contracting party to request the
      competent authority of another one, by means of a letter of request, to obtain
      evidence within its jurisdiction to be used in a pending proceeding in the
      requesting state." It is noteworthy that Heather had admitted in his deposition
      in the US bankruptcy proceedings, that Mexican law allows Mexican courts,
      including insolvency courts, to apply foreign law.86




      82       Melih's Second Affidavit dated 21 August 2018 at p 7 para 10.
      83       Melih's First Affidavit dated 17 May 2018 at p 19 para 4.1.
      84       Melih's First Affidavit dated 17 May 2018 at p 21 para 5.1.
      85       Melih's First Affidavit dated 17 May 2018 at p 20.
      86       Second Defendant's Second Affidavit dated 23 August 2018 at para 65.




                                                   35
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                           Pg 39 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      92       Melih filed his second affidavit/expert report in response to Heather's
      first affidavit, Rizo's third affidavit and in conjunction with the second
      defendant's first affidavit. The text of Article 87 of the Ley de Concursos
      Mercantiles ("LCM") was set out in Melih's second affidavit/second expert
      report." The Article states that, excluding the provided exceptions, "any
      contractual provision that due to the filing of a concurso petition or concurso
      lawsuit, or its declaration, sets modifications that worsen the contractual terms
      for the debtor, shall be deemed as not existent". Melih referred to these
      provisions as "Concurso-based Worsening Clauses"."


      93       Melih added that without Article 87, the Concurso-based Worsening
      Clauses would benefit only the interested creditor, at the expense of both the
      debtor and every other creditor. Article 87 entailed an order to ignore Concurso-
      based Worsening Clauses at any stage of a concurso proceeding Otherwise,
      actual applications or executions derived from Concurso-based Worsening
      Clauses could effectively take place before the court even issues a concurso
      judgment which may result in irreversible prejudice to the debtor and its
      creditors as a whole."


      94       Melih gave a further reason why Article 87 must apply at every stage of
      concurso proceedings. The operation of Concurso-based Worsening Clauses
      may result in the debtor company never being able to progress to the critical
      stage where the court issues a concurso judgment. It is at this stage that the court
      will thoroughly study the elements of the case and decide whether it declares


      87
               Melih's Second Affidavit dated 21 August 2018 at p 8 para 13.
      88
               Melih's Second Affidavit dated 21 August 2018 at p 8 para 13.
      89
               Melih's Second Affidavit dated 21 August 2018 at pp 8-9 para 16.



                                                  36
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                   Exhibit A
                                           Pg 40 of 62




      Oro Negro Drilling Pte Ltd v                                                 [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      the debtor's concurso, with all the consequences of such declaration for the
      debtor and all its creditors. Accordingly, this likely makes it the most significant
      judgment of the whole concurso proceeding. Therefore, it would be against the
      most basic objective and purpose of the LCM to hinder the issuance of a
      concurso judgment by allowing the enforcement of Concurso-based Worsening
      Clauses before the issuance of a concurso judgment."


      95       Mendez engaged Santoyo, a partner from law firm Villasante y Freyman
      S.C. as his legal expert. Santoyo's first expert opinion addressed (amongst
      others) the issue of the position of Mendez and the others members of Guerra
      as the plaintiffs' attorneys. Santoyo opined that the attorneys are not deemed to
      be servants or agents of the defendants when they so act. Instead, as attorneys,
      they solely represent the interests of the plaintiffs."


      96       Santoyo added that the attorneys must act on the instructions they
      receive from the plaintiffs. Given the dispute over the management of the
      plaintiffs, the attorneys must act in what they deem to be in the best interests of
      the plaintiffs according to Article 2563 of the Civil Code for Mexico City."


      97       As stated earlier (at [51(e)]), the plaintiffs had procured HA's opinion
      on certain issues that arose in Mexico. HA's opinion was attached to a statutory
      declaration dated 9 November 2017 that the plaintiffs apparently submitted in
      the Mexican proceedings on 14 November 2017 so as to persuade the Mexican



      90       Melih's Second Affidavit dated 21 August 2018 at p 9 para 17.
      91       Santoyo's First Affidavit dated 27 June 2018 at p 33 paras 25-26.
      92       Santoyo's First Affidavit dated 27 June 2018 at p 35 paras 27-28.




                                                   37
18-11094-scc      Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                Exhibit A
                                            Pg 41 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAN de CV


      court in the Lack of Standing Motion that the Second Concurso Petition was
      filed on the plaintiffs' behalf by unauthorised persons." Chavez also relied on
      HA's opinion to counter the Inefficiency Motion filed by Mendez at [35]."


      98       HA's Legal Opinion encompassed such issues as:

               (a)      What is the applicable law to decide the effectiveness of any acts
               done by a company incorporated in Singapore?

               (b)      Did the Guerra attorneys have the capacity to file a concurso in
               Mexico on behalf of the Singapore-incorporated plaintiffs?


               (c)      Was the transfer of shares of Oro Negro from the first defendant
               to OND effective?

               (d)      Was the resignation of the former directors of the plaintiffs
               effective?


               (e)      Was the appointment of the current directors of the plaintiffs
               effective?

                        Was the revocation of the POAs effective?"


      99       Although it was not reflected in the notes of arguments, the court had
      inquired of HA the wisdom of rendering a legal opinion for use by the plaintiffs
      in the Mexican proceedings when he was on record as solicitors for the


      93
               Second Defendant's First Affidavit dated 30 May 2018 at paras 118-120. Cochrane's
               First Affidavit dated 25 January 2018 at p 1809.
      94
               Second Defendant's First Affidavit dated 30 May 2018 at para 110.
      95
               Rizo's First Affidavit dated 25 January 2018 at p 147.



                                                   38
18-11094-scc      Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                Exhibit A
                                           Pg 42 of 62




      Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      plaintiffs. Surely, his impartiality would be challenged and the objectivity of his
      legal opinion questioned.


      100      Although there was no formal application before the court, the plaintiffs
      submitted that Mendez should be added as a defendant to the OS pursuant to
      0 15 r 6(2)(b) of the Rules of Court (Cap 322, R 5, 2006 Rev Ed) ("Rules of
      Court).96


      The arguments

      The defendants' submissions

      101      The gravamen of the defendants' submissions was the lack of full and
      frank disclosure by the plaintiffs of material facts such as the all-important
      Article 87 in Mexico's insolvency laws and the failures of Cochrane and
      Heather (and even Rizo) to disclose their possible conflict of interests as set out
      earlier at [53], [72] and [80].


      The non-party's submissions

      102      Counsel for Mendez, Mr Thio, pointed out that the Order of Court dated
      30 January did not expressly restrain the attorneys from Guerra from
      commencing, continuing and/or maintaining any concurso petition or
      insolvency action and/or other legal action (including in Mexico or elsewhere),
      purportedly on behalf of the plaintiffs. Under Mexican law, the Guerra attorneys
      are not servants or agents of the defendants. The plaintiffs have not produced
      any evidence to contradict that statement of law.



      96       Plaintiffs' Skeletal Submissions dated 7 September 2018 at para 153.


                                                   39
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                           Pg 43 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      103      Notwithstanding their position in [102], in his supporting affidavit for
      the Variation Application, Mendez deposed that he/the attorneys erred on the
      side of caution and made the Variation Application — they did not potentially
      want to be accused of being in breach of an order of court of another
      jurisdiction." Despite not having obtained leave of court to do so, the plaintiffs
      had threatened Mendez and the attorneys with contempt proceedings which
      according to the plaintiffs' submissions, the court is empowered of its own
      motion to do so pursuant to 0 52 r 4 of the Rules of Court." This court would
      point out that it is unlikely a court would commit a party for contempt of court
      of its own volition, unless there is strong cogent evidence of such contempt
      having been committed which was not in the case here.


      104      Both Mr Bull, counsel for the defendants, and Mr Thio complained that
      the plaintiffs' conduct and the Order of Court dated 30 January was akin to the
      second and third defendants as well as Mendez being in a boxing ring with their
      hands tied behind their backs while the plaintiffs punched them; it was an unfair
      and unequal fight.


      The plaintiffs' submissions

      105      The plaintiffs' submissions focussed on the breaches by the second and
      third defendants of their duties as directors of the Singapore-incorporated
      plaintiffs with numerous cases cited in support of this argument.




      97
               Mendez's First Affidavit dated 27 June 2018 at para 114.
      98
               Plaintiffs' Skeletal Submissions dated 7 September 2018 at pan 7.



                                                   40
18-11094-scc    Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27           Exhibit A
                                        Pg 44 of 62




      Oro Negro Drilling Pte Ltd v                                    [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      106      In relation to Oro Negro, the second and third defendants were alleged

      to have breached Articles 115A and 116(B) of its constitution. The Articles

      read:

               115A - Notwithstanding any other Article, unless:

                      (i)    approved by the Company in General Meeting
                      and
                              If an Independent Director has been appointed
                      in accordance with Article 88A, the Independent
                      Director (whose vote is necessary) has voted in approval,
                      the Directors shall not carry into effect any of the
                      following;
                             (a)    the voluntary cessation of business,
                             dissolution and liquidation of, or any filing for
                             bankruptcy or concurso mercantile or judicial
                             restructuring by or of the Company;
                             (b)    any merger, spin-off, transfer, sale,
                             consolidation or corporate restructuring of the
                             Company; and

                             (c)     any petition in respect of, the
                             commencement or agreement by the Company to
                             become a debtor under any bankruptcy,
                             insolvency or similar filing, case or proceeding
                             including without limitation, any filing, case or
                             proceeding seeking liquidation, winding up,
                             reorganisation,   arrangement,       adjustment,
                             protection, scheme of arrangement... including
                             the filing of a voluntary or a pre-packaged
                             Concurso filing under the provisions of the
                             Mexican Ley de Concurso Mercantiles.

               116(B) - The Directors may from time to time by power of
                      attorney under the Seal appoint any company, firm or
                      person or any fluctuating body of persons whether
                      nominated directly or indirectly by the Directors to be
                      the attorney or attorneys of the Company for such
                      purposes and with such powers, authorities and
                      discretions (not exceeding those vested in or exercisable
                      by the Directors under these Articles) and for such
                      period and subject to such condition as they may think
                      fit, and any such power of attorney may contain such
                      provisions for the protection and convenience of persons



                                             41
18-11094-scc         Doc 181-1     Filed 03/28/19 Entered 03/28/19 17:46:27                Exhibit A
                                            Pg 45 of 62




      Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


                        dealing with such attorneys as the Director may think
                        fit and may also authorise any such attorney to
                        subdelegate all or any of the powers, authorities and
                        discretions vested in him.

      I should add that the rig owners have either the same or similar articles in their
      respective constitutions."


      107      However, the plaintiffs' reliance on the above articles would not apply
      to or prevent, the first defendant as a shareholder of Oro Negro and in turn the
      rig owners, from applying to the Mexican courts for a concurso petition.


      108      The plaintiffs had argued that Singapore is the more appropriate forum
      compared to Mexico for this dispute, citing the following determining factors
      as spelled out by the Court of Appeal in Rappo Tania v Accent Delight [2017]
      2 SLR 265 at [71]:

               (a)      personal connections of the parties and their witnesses;

             (b)        connections to relevant events and transactions;

             (c)        applicable law to the dispute;

             (d)        existence of proceedings elsewhere; and

             (e)    "shape of the litigation" (ie, the manner in which the claim and
             defence have been pleaded).'"

      While the court can (and did) give due regard to the above factors, it bears
      remembering that this is a Setting Aside Application of an anti-suit injunction
      that was granted ex parte, not an application based on forum non conveniens.


      99
               Plaintiffs' Skeletal Submissions dated 7 September 2018 at para 26.
      100
               Plaintiffs' Skeletal Submissions dated 7 September 2018 at para 20.


                                                   42
18-11094-scc     Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27             Exhibit A
                                         Pg 46 of 62




      Oro Negro Drilling Pte Ltd v                                      [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAN de CV


      The decision

      109      It would be useful to first look at the provisions in the Companies Act

      and 0 29 r 1 of the Rules of Court which were the premise for this OS. I begin

      with the provisions in the Companies Act.

               Effect of constitution
               39.—(1) Subject to this Act, the constitution of a company shall
               when registered bind the company and the members thereof to
               the same extent as if it respectively had been signed and sealed
               by each member and contained covenants on the part of each
               member to observe all the provisions of the constitution.
               Injunctions
               409A.—(1) Where a person has engaged, is engaging or is
               proposing to engage in any conduct that constituted,
               constitutes or would constitute a contravention of this Act, the
               Court may, on the application of —

                      (a) the Registrar; or
                      (b) any person whose interests have been, are or would
                      be affected by the conduct,
               grant an injunction restraining the first-mentioned person from
               engaging in the conduct and, if in the opinion of the Court it is
               desirable to do so, requiring that person to do any act or thing.

               (2) Where a person has refused or failed, is refusing or failing,
               or is proposing to refuse or fail, to do an act or thing that he is
               required by this Act to do, the Court may, on the application of


                      (a) the Registrar; or
                      (b) any person whose interests have been, are or would
                      be affected by the refusal or failure to do that act or
                      thing,
               grant an injunction requiring the first-mentioned person to do
               that act or thing.

               (3) Where an application is made to the Court for an injunction
               under subsection (1), the Court may, if in the opinion of the
               Court it is desirable to do so, before considering the application,
               grant an interim injunction restraining a person from engaging



                                               43
18-11094-scc     Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27          Exhibit A
                                           Pg 47 of 62




      Oro Negro Drilling Pte Ltd v                                      [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


               in conduct of the kind referred to in subsection (1) pending the
               determination of the application.
               (4) The Court may rescind or vary an injunction granted under
               subsection (1), (2) or (3).

      110      It was the gravamen of the plaintiffs' case against the second and third
      defendants that they had breached s 157 of the Companies Act which relevant
      extracts read as follows:

               As to the duty and liability of officers
               157.—(1) A director shall at all times act honestly and use
               reasonable diligence in the discharge of the duties of his office.
               (2) An officer or agent of a company shall not make improper
               use of his position as an officer or agent of the company or any
               information acquired by virtue of his position as an officer or
               agent of the company to gain, directly or indirectly, an
               advantage for himself or for any other person or to cause
               detriment to the company.

      111      Then there is 0 29 r 1 of the Rules of Court which states:

               Application for injunction (0. 29, r.1)

               1.—(1) An application for the grant of an injunction may be
               made by any party to a cause or matter before or after the trial
               of the cause or matter, whether or not a claim for the injunction
               was included in that party's originating process, counterclaim
               or third party notice, as the case may be.
               (2) Such application may be made by summons supported by
               an affidavit and where the case is one of urgency, may be made
               ex parte.

      112      It is unusual for a corporate applicant (as in this case) to apply for an
      injunction founded on s 409A of the Companies Act. A corporate applicant can
      just as well apply for an injunction in equity as an injunction is an equitable
      remedy. Similarly, there is no necessity to resort to the statutory duties of
      directors under s 157 of the Companies Act for allegations of breaches by the
      second and third defendants when their common law duties as directors are no


                                              44
18-11094-scc     Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                          Pg 48 of 62




      Oro Negro Drilling Pte Ltd v                                        [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      different. In any event, the plaintiffs' reliance on s 39 of the Companies Act (at
      [109]) is misconceived. As directors of the plaintiffs, the second and third
      defendants are not "members" of the companies. Not being "members", the
      second and third defendants are not bound by the constitutions of the plaintiffs.


      113      It is the court's view that there was no necessity for the plaintiffs to rely
      on 0 29 of the Rules of Court either. A Singapore High Court has the following
      additional powers under r 14 of the First Schedule under the SCJA:

               Reliefs and remedies
               14. Power to grant all reliefs and remedies at law and in equity,
               including damages in addition to, or in substitution for, an
               injunction or specific performance.

      114      Why then did the plaintiffs rely on Singapore legislation and subsidiary
      legislation for the OS? It is the court's view that it was a pretext in order to bring
      proceedings in Singapore.


      115      From the documentation presented at the hearing, it was clear that quite
      apart from the above provisions of our Companies Act and 0 29 of the Rules of
      Court, the court must have regard to the Mexican proceedings.


      116      It also became increasingly clear from the arguments tendered at the
      hearing of the Setting Aside Application, that Article 87 of Mexico's LCM is
      crucial in the determination of the parties' dispute. However, at the hearing of
      the Injunction Application, no mention was made of Article 87 at all. Instead
      the court was told that "the only issue the Mexican courts are considering is
       Article 20 of the concurso law, a narrow ground".''' Nothing could be further


       01      Transcript dated 30 January 2018, p 10 lines 23-25.


                                                   45
18-11094-scc     Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                         Pg 49 of 62




      Oro Negro Drilling Pte Ltd v                                          [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SARI de CV


      from the truth.


      117      The defendants had submitted that the non-disclosure to the court of
      Article 87 was deliberate while Mendez accused the plaintiffs of suppression.
      In this regard, Mr Thio had informed the court that Article 87 is crucial in
      relation to the punitive damages claim at [35(b)]. If Article 87 prevails, it would
      invalidate the Event of Default clause in the Bond Agreement (at [17]). That in
      turn meant that all subsequent actions by Nordic Trustees/the bondholders such
     as the appointment of new directors and revocation of the appointment of
      existing directors would be invalid. That also meant that Nordic Trustees'
     appointments of Hancock and Bartlett as directors (at [26]) would be invalid
     and so too the OS that they initiated.r02


      118    The first defendant had deposed that the Mexican court had ruled on
     29 December 2017 (before the Injunction Application) that a provision in the
     Pemex Charters, which was similar to the Event of Default clause in the Bond
     Agreement and upon which Pemex relied on to terminate the Pemex Charters,
     was invalid for contravening Mexican law. The court was not told of this crucial
     fact at the hearing of the Injunction Application. lin


     119     Mr Bull highlighted that a typical anti-suit injunction issued by the
     Singapore courts results in foreign proceedings coining to a halt. However, the
     injunction that the plaintiffs sought would have allowed for the foreign
     proceedings to continue, but essentially placed a "gag" on the defendants and


      102
             Transcript dated 11 September 2018, p 12 lines 20-30.
      103
             Defendants' Written Submissions dated 7 September 2018 at para 35.




                                                46
18-11094-scc    Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                 Exhibit A
                                          Pg 50 of 62




      Oro Negro Drilling Pte Ltd v                                           [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      Mendez. Mr Bull stated that he could not find a single precedent where this was
      done before. I should point out that the plaintiffs had no answer to this
      submission.'"


      120      Further, until it was disclosed in the second defendant's second
      affidavit,'" the court was unaware that the rig owners had filed criminal
      complaints against the second defendant and three lawyers from Guerra. In
      addition, the second and sixth plaintiffs had filed identical law suits in Mexico
       City in April 2018, and sometime in June to July 2018, against DB Mexico and
      Perforadora.'"


      121      What Nordic Trustee, the bondholders and the plaintiffs have done was
      to vigorously defend the Mexican proceedings in the joint Concurso
      Proceedings initiated by the first defendant and Perforadora, and launch fresh
      proceedings through the plaintiffs or the rig owners against the second
       defendant, the Guerra attorneys and Perforadora. Thereafter, using the plaintiffs,
      they came to Singapore in their attempt to muzzle and stop the defendants from
       proceeding with the joint Concurso Proceedings in Mexico. Such underhand
       tactics cannot be condoned.


       122     It also emerged from the second defendant's second affidavit that the
       reason for the rig owners being Singapore-incorporated companies had nothing
       to do with the first defendant's intention (as the plaintiffs contended through



       104
               Transcript of 11 September 2018, p 9 lines 10-16.
       105
               Second Defendant's Second Affidavit dated 23 August 2018 at paras 71-72.
       106
               Second Defendant's Second Affidavit dated 23 August 2018 at para 73.




                                                   47
18-11094-scc    Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                      Exhibit A
                                         Pg 51 of 62




     Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
     Integradora de Servicios Petroleros
     Oro Negro, SAPI de CV


     Cochrane, Hancock and Leand) that any disputes arising out of the capacity and
     management of the plaintiffs should be subject to Singapore and the Singapore
     court's jurisdiction."' Instead, it was a requirement of a different group of
     creditors who had underwritten the purchase of the first two rigs through a
     bridging loan as an interim financing option. That loan has since been paid off.


     123    As for Hancock's claim that the plaintiffs maintained bank accounts in
     Singapore with DNB ASA Singapore Branch,"s the second defendant accused
     the plaintiffs of failing to disclose that those accounts were closed before the
     OS was taken out. The funds in the Singapore bank accounts had been
     transferred to the Oslo branch of DNB ASA.109


     124    At the outset of the hearing of the Injunction Application, the court had
     posed the following question to counsel for the plaintiffs:

            This matter covers only Mexican parties, but the suit is brought
            in Singapore?"°


     Counsel's response was only to draw the court's attention to and rely on the two
     affidavits of Cochrane and Rizo filed for the Injunction Application."'




     107
            Second Defendant's Second Affidavit dated 23 August 2018 at paras 80-81. Leand's
            First Affidavit dated 25 July 2018 at para 14. Hancock's First Affidavit dated 26 July
            2018 at para 31.
     108
            Hancock's First Affidavit dated 26 July 2018 at para 36.
     109
            Second Defendant's Second Affidavit dated 23 August 2018 at paras 85-86.
     fio    Transcript dated 30 January 2018 at p 2 lines 8-9.
     11     Transcript dated 30 January 2018 at p 2 lines 11-12.



                                                 48
18-11094-scc    Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                          Pg 52 of 62




      Oro Negro Drilling Pte Ltd v                                           [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      125      In an attempt to persuade the court that Singapore is the correct forum
      to determine the dispute, Hancock in his first affidavit, which was filed to
      oppose the Setting Aside and Variation Applications, had said:

               It is a matter of public record that the Rigs (which the Plaintiffs
               took delivery of as registered owners) were all constructed in
               Singapore by ship-builders incorporated in Singapore (Keppel
               Fels Ltd and PPL Shipyard Pte Ltd): see [45-123]. In all
               likelihood, the Plaintiffs would be parties to the rig construction
               contracts with those Singapore-incorporated shipbuilders.
               These contracts were probably priced in excess of USD 1.2 billion
               (see Cochrane's 1st Affidavit at (61.11) and the fiat amount of the
               contract prices, presumably, would have been paid to the
               Singapore-incorporated shipbuilders prior to the Plaintiffs taking
               delivery of the Rigs .112
               [emphasis added]

      126      I agree with the defendants' submission that this linkage is contrived and
      in the court's view, the above italicised portion shows how desperate the
      plaintiffs were to establish their tenuous connection(s) with Singapore.'" To
      adopt the words of Mr Bull, it is totally fortuitous that the plaintiffs are
      Singapore companies or that the rigs were built in Singapore."4 It bears noting
      that the second defendant's explanation (at [122]) as to why the rigs are owned
      by Singapore-incorporated companies was neither disputed nor rebutted by the
      plaintiffs. The fact that the plaintiffs' auditors are from a reputable Singapore
      accounting firm is neither here nor there."5




       112     Hancock's First Affidavit dated 26 July 2018 at para 35.
       113     Defendants' Written Submissions dated 7 September 2018 at para 133.
       114     Transcript dated 14 September 2018 at p 8 lines 23-24.
       115     Hancock's First Affidavit dated 26 July 2018 at para 33.



                                                   49
18-11094-scc       Doc 181-1     Filed 03/28/19 Entered 03/28/19 17:46:27          Exhibit A
                                          Pg 53 of 62




     Oro Negro Drilling Pte Ltd v                                     [2019] SGHC 35
     Integradora de Servicios Petroleros
     Oro Negro, SAPI de CV


      127    It was clear from the affidavits and documentation before the court that
     the dispute in the Mexican proceedings and in the OS had nothing to do with
      Singapore or Singapore law albeit the fact that the plaintiffs are all Singapore-
      incorporated companies. The documentation revealed the following conflicting
     jurisdictions:

             (a)      The parties to the Bond Agreement dated 24 January 2014 are
             only Oro Negro and Nordic Trustee while the document is subject to
             Norwegian law;

             (b)      The Trust Agreement dated 21 June 2016 between Oro Negro
             and Nordic Trustee is subject to Mexican law;

             (c)      The Pemex Charters between Perforadora and Pemex are
             governed by Mexican law and jurisdiction; and

             (d)      The two Share Charge agreements between (i) the first defendant
             and Nordic Trustee; and (ii) Oro Negro and Nordic Trustee both dated
             29 April 2016 are governed by Singapore law."6


     128     Whilst the constitutions of the rig owners all referred to Singapore, only
     the Share Charge agreements in (d) above are governed by Singapore law.


     129     In the plaintiffs' submissions, there were repeated references to breaches
     of the various agreements in [127]. But there was no reference to who were the
     parties in breach — they were not the defendants.




     116
             Plaintiffs' Bundle of Core Documents at p 1202.


                                                50
18-11094-scc    Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                 Exhibit A
                                          Pg 54 of 62




      Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      130      To elaborate, the rig owners have no privity of contract vis-à-vis the
      Bond Agreement, the Trust Agreement, the Pemex Charters or the Share
      Charges. Consequently, they do not have any locus standi to make the many
      complaints deposed to in the affidavits of Cochrane and Hancock.


      131      There was an attempt by the plaintiffs in their submissions to request the
      court to join Mendez as a defendant to the proceedings.17 Fortunately, this was
      not pursued. The court would not have acceded to the request bearing in mind
      that, like the request to the court for committal of the second and third
      defendants for contempt of court, there was no formal application placed before
      the court.


      132      For the plaintiffs to say that the plaintiffs' case is bound to succeed is
      premature.'" The plaintiffs then went on to make the sweeping statement that:

               Mexico is not an available forum because (i) its existence as a
               forum is manufactured by the Defendants and predicated on
               their illegal acts, which contravene Singapore laws, statutes
               and public policy and (ii) to hold otherwise would subvert the
               exclusive jurisdiction agreements in favour of Singapore, and
               make a mockery of the obligations they had voluntarily
               assumed in the Share Charges recognising Singapore as the
               most appropriate forum which also includes a contractual
               estoppel to argue otherwise.119

      With respect, the court does not share that view.


      133      Instead, it appeared to this court that the plaintiffs were acting in bad
      faith. They not only resisted the Mexican proceedings initiated by the first


       117     Plaintiffs' Skeletal Submissions dated 7 September 2018 at para 153.
       us      Plaintiffs' Snapshot Submissions dated 11 September 2018 at para 19.1.
       119     Plaintiffs' Snapshot Submissions dated 11 September 2018 at para 23.2.



                                                   51
18-11094-scc     Doc 181-1     Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                        Pg 55 of 62




      Oro Negro Drilling Pte Ltd v                                      [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAPI de CV


      defendant and Perforadora but had also launched fresh proceedings (at [120])
      against the Guerra attorneys, the second defendant and Perforadora. The
      plaintiffs then applied to the Singapore courts to muzzle and/or prevent the
      defendants from pursuing the pending Mexican proceedings by an anti-suit
      injunction. It would be a different consideration altogether if the plaintiffs had
      applied to the Mexican courts to stay proceedings there against Oro Negro
      and/or the rigs owners but they did not.


      134    It is also telling that the plaintiffs selectively chose to rely on the Share
      Charges because those were the only agreements (see [127(d)]) that are
      governed by Singapore law. However, only Oro Negro and the first defendant
      are parties to those agreements. Their counterparty is Nordic Trustee who is not
      a party to the OS. The rig owners have no basis to complain or sue the
      defendants on those agreements.


      135    Moreover, the main agreement in relation to the Mexican proceedings
     and the OS is the Bond Agreement (at [127(a)]) which contracting parties again
     are only Oro Negro and Nordic Trustee. All the other agreements (save for the
      Pemex Charters) flowed from the Bond Agreement.


      136      Consequently, the plaintiffs' submissions and the assertions in
      Cochrane's and Hancock's affidavits that the dispute only concerned
      Singapore-incorporated companies rang hollow when viewed objectively
      against the backdrop of the agreements in [127]. Both had studiously avoided
      mention of Article 87 in their affidavits.


      137    The court had also noted earlier (at [47]) that the prayers in the
      Injunction Application mirrored those in the OS. Granting the Injunction


                                              52
18-11094-scc    Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                         Pg 56 of 62




      Oro Negro Drilling Pte Ltd v                                       [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      Application effectively meant giving the plaintiffs the relief they wanted in the
      OS.


      138      In short, the court set aside the injunction because it offended the court's
      sense of fair play to allow the plaintiffs' injunction to remain in place in the
      light of the ongoing Mexican proceedings. An injunction is an equitable remedy.
      He who comes to equity must come with clean hands — the plaintiffs' hands
      were not clean as material facts had been suppressed.


      139      Moreover, the court must have regard to the comity of nations. Due
      consideration must be given to the court proceedings in Mexico as well as the
      fact that the US Bankruptcy Court had granted a stay of proceedings of actions
      initiated in the US by Nordic Trustees.


      The Leave Application

      140      As alluded to earlier (at [7]), the court had also dismissed the plaintiffs'
      application for leave to appeal against the setting aside of the ex parte injunction
      and the costs of $20,000 awarded to Mendez, those being interlocutory orders.
      The defendants and Mendez were in agreement that leave was not required for
      the orders which are the subject matter of Civil Appeal No 194 of 2018.


      141      In support of the Leave Application, Hancock filed his second affidavit
      dated 20 September 2018. Not surprisingly, the Leave Application was resisted
      by the defendants as well as by Mendez. In this regard, the second defendant
      filed his fourth affidavit dated 9 October 2018 in opposition.




                                                53
18-11094-scc       Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                           Pg 57 of 62




      Oro Negro Drilling Pte Ltd v                                               [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      142      The plaintiffs' instructed counsel Mr Calvin Liang listed the questions
      of general principle and public importance to be determined by the Court of
      Appeal as follows:

               (a)     Whether a Singapore-incorporated company, pending final
               determination of any action, continues to be subjected to foreign or even
               local insolvency proceedings notwithstanding that its constitution
               prohibits the carrying into effect of insolvency proceedings unless
               certain conditions precedent are satisfied;'2°

             (b)       What is the scope and application of injunctions granted
               pursuant to s 409A of the Companies Act on which there is only a High
             Court authority, Tang Yoke Kheng v Lek Benedict [2004] 3 SLR(R) 12
             ("Lek Benedict"), but no Court of Appeal authority;12'


             (c)       What is the interaction between the applicable legal tests for
               injunctions which contain elements of an anti-suit injunction, an
               injunction to prevent the breach of negative covenants, as in RGA
             Holdings v Loh Choon Ping and Anor [2017] 2 SLR 997 ("RGA
             Holdings") and an injunction pursuant to s 409A of the Companies Act;
             and

             (d)       Whether an applicant must demonstrate that the balance of
               convenience lies in his favour regardless of which type of injunction is
             applied for.'22


      120
               Plaintiffs' Written Submissions dated 8 November 2018 at para 17.
      121
               Plaintiffs' Written Submissions dated 8 November 2018 at paras 18-22.
      122
               Plaintiffs' Written Submissions dated 8 November 2018 at 23-34.



                                                  54
18-11094-scc    Doc 181-1        Filed 03/28/19 Entered 03/28/19 17:46:27                Exhibit A
                                          Pg 58 of 62




      Oro Negro Drilling Pte Ltd v                                             [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      143      Mr Liang submitted that if leave to appeal to the Court of Appeal is
      denied, and the Court of Appeal subsequently finds that the Singapore courts
      have jurisdiction over the defendants, it would be fettered from determining
      whether the injunction should be reinstated. The plaintiffs would suffer
      prejudice if they have to apply for an injunction afresh before the High Court
      and possibly before the Court of Appeal again.'" There would be prejudice to
      the plaintiffs while this was happening as time and costs would be wasted in
      Mexican proceedings which the plaintiffs contended should not have been
      brought in the first place. He alleged that the second and third defendants as
      directors are liable for inducing the continuing breaches of the plaintiffs'
      constitutions.124


      144      Mr Liang added that the first prayer granted in the Setting Aside
      Application, namely that the Singapore courts lacked jurisdiction, had a "knock-
      on" effect on the orders for which the plaintiffs sought leave to appeal against.
      The Court of Appeal should therefore look at the matter. No authorities were
      cited for this proposition.'"


      145      In opposing the Leave Application, the second defendant in his fourth
      affidavit deposed that the plaintiffs' questions of general importance are
      contrived and in any event do not warrant a decision of a higher tribunal.126 The
      court had expressed a similar sentiment at [114] above in relation to the




      123
               Plaintiffs' Written Submissions dated 8 November 2018 at paras 8-9.
       124
               Plaintiffs' Written Submissions dated 8 November 2018 at para 15(c).
       125
               Transcript dated 8 November 2018 at p 5 lines 13-30 and p 6 lines 1-2.
       126
               Second Defendant's Fourth Affidavit dated 11 October 2018 at para 9.



                                                   55
18-11094-scc      Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27               Exhibit A
                                           Pg 59 of 62




      Oro Negro Drilling Pte Ltd v                                            [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      plaintiffs' reliance on Singapore legislation and subsidiary legislation for the
      OS.


      146      The second defendant made the following points in response to the
      plaintiffs' assertion that the defendants disregarded the plaintiffs' constitutions.
      The second defendant deposed that the first defendant was only a shareholder
      of Oro Negro (the first plaintiff) and not of the rig owners. Consequently, to
      warrant being granted leave to appeal, the first defendant could only have
      breached a provision in Oro Negro's constitution. However, the first defendant
      could not have breached Oro Negro's constitution, in particular Article 115A
      (at [106]), by resolving to place Oro Negro in concurso proceedings.
      Article 115A does not prohibit the first defendant from resolving to place Oro
      Negro in concurso proceedings. In fact, Article 115A(i) specifically provides
      that the first defendant as Oro Negro's sole shareholder had to resolve in a
      general meeting that Oro Negro be placed in concurso proceedings.'"


      147      The second defendant pointed out that what Article 115A in Oro Negro's
      constitution and the equivalent provisions in the constitutions of the rig owners
      prohibit are directors of the plaintiffs from carrying into effect a petition for the
      commencement of concurso proceedings. Neither the second nor the third
      defendants breached Article 115A in this regard as they have no privity of
      contract with the plaintiffs.'" As stated above at [112], the second and third
      defendants are not members of the plaintiffs and are not bound by their
      constitutions. It follows therefrom that the second and third defendants could
      not have breached any negative covenant of the sort found in RGA Holdings.

      127
               Second Defendant's Fourth Affidavit dated 11 October 2018 at para 10.
      128
               Second Defendant's Fourth Affidavit dated 11 October 2018 at para 12.



                                                  56
18-11094-scc    Doc 181-1      Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                        Pg 60 of 62




      Oro Negro Drilling Pte Ltd v                                       [2019] SGHC 35
      Integradora de Servicios Petroleros
      Oro Negro, SAFI de CV


      148      Counsel for the defendants submitted that leave to appeal on questions
      of principle and public importance relate to issues that have a broader impact
      than just one case. He argued that the plaintiffs did not come close to satisfying
      the legal requirements for leave to appeal as spelt out in Lee Kuan Yew v Tang
      Liang Hong [1997] 2 SLR(R) 862 at [16]. These consist of the following three
      disjunctive limbs:

               (a)    aprima facie case of error of law;

               (b)    a question of general importance decided for the first time; or

               (c)    a question of importance upon which further argument and a
               decision of a higher tribunal would be to the public advantage.


      149      The court agreed with the defendants that the plaintiffs' case did not
      warrant being granted leave to appeal. Earlier, the court had observed at [112]
      that it was not necessary for the plaintiffs to have relied on ss 157 and 409A of
      the Companies Act for the OS. It was done purely as a tactical move to buttress
      the tenuous links the plaintiffs have with Singapore.


       150     Here, there were no negative covenants to be complied with, let alone
       the threat to repeat the breach of such a covenant (as in RGA Holdings) to
       warrant the grant of an injunction. The plaintiffs were seeking an anti-suit
       injunction to restrain proceedings in Mexico in which they actively participated
       and in which the second and sixth plaintiffs had launched fresh proceedings (at
       [120]). As stated earlier at [133], it would be a different consideration altogether
       if the plaintiffs had sought to stay the existing Mexican proceedings in favour
       of proceedings being commenced in Singapore.




                                               57
18-11094-scc    Doc 181-1       Filed 03/28/19 Entered 03/28/19 17:46:27                  Exhibit A
                                         Pg 61 of 62




     Oro Negro Drilling Pte Ltd v                                              [2019] SGHC 35
     Integradora de Servicios Petroleros
     Oro Negro, SAPI de CV


     151     The plaintiffs submitted that the scope and application of injunctions
     granted pursuant to s 409A of the Companies Act was a question of general
     principle and public importance. In Lek Benedict, the plaintiffs had applied for
     statutory injunctions under s 409A of the Companies Act against the defendants
     to enjoin the latter from disposing or otherwise dealing with the goods and other
     assets of the company. The court granted the injunctions on an interim basis.
     The injunctions were subsequently discharged on the defendants' application
     on the basis that the plaintiffs had not made full and frank disclosure of material
     facts in obtaining them (Lek Benedict at [14]). There was nothing in that case to
     suggest that a court in determining whether a statutory injunction under s 409A
     should be granted would have regard to factors/considerations different from
     those applicable in ordinary injunctions.


     152    The plaintiffs had also cited The Xin Chang Shu [2016] 3 SLR 1195, a
     shipping case where the High Court had to decide whether a wrongful arrest
     order was an "interlocutory order" for the purpose of para (e) of the Fifth
     Schedule of the SCJA for which leave to appeal was required. I do not see the
     relevance of this case nor of other cases cited by the plaintiffs.


     153    The court was therefore of the view that there were no grounds for leave
     to appeal to be granted. While the plaintiffs also relied on logic and sensible
     case management considerations,'" these are not grounds for granting leave to
     appeal for interlocutory applications. Neither could I see how denying leave to
     appeal to the plaintiffs would have the undesirable effect of tying the hands of
     the Court of Appeal."'

     129
            Plaintiffs' Written Submissions dated 8 November 2018 at para 11.
     130
            Plaintiffs' Written Submissions dated 8 November 2018 at para 8.



                                               58
18-11094-scc    Doc 181-1          Filed 03/28/19 Entered 03/28/19 17:46:27              Exhibit A
                                            Pg 62 of 62




       Oro Negro Drilling Pte Ltd v                                           [2019] SGHC 35
       Integradora de Servicios Petroleros
       Oro Negro, SAN de CV


       154     It is to be noted that the plaintiffs sought leave to appeal against the costs
       order made in favour of Mendez. Costs orders per se are not appealable as of
       right under the Fifth Schedule of the SCJA. Furthermore, the plaintiffs'
       arguments premised on provisions of the Companies Act set out at [109] and
       [110] have no application to Mendez — he is neither a director nor shareholder
       of any of the plaintiffs.


       155     Consequently, the court dismissed the Leave Application.




       Lai Siu Chiu
       Senior Judge


                           Ajaib Haridass, Mohammad Haireez Bin Mohameed Jufferie and
                              Ragini d/o Parasuram (Haridass Ho & Partners), Calvin Liang
                                (instructed counsel for the Leave Application) (Essex Court
                                      Chambers Duxton (Singapore Group Practice)) for the
                                                                        plaintiffs/appellants;
                           Cavinder Bull SC, Raj aram Vikram Raja and Lua Jie Ying, Kelly
                                      (Drew & Napier LLC) for the defendants/respondents;
                                                  Thio Shen Yi SC and Md Noor E Adnaan
                                                                  (TSMP Law Corporation)
                                                               for the non-party/respondent.


                                                                  Certified     e copy

                                                                               L1
                                                          Private Secre IP Senior Judge
                                                              supreme ourt Singapore




                                                59
